DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-11 and 13-22) in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 12 has been canceled, claim 23 has been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-11 and 13-22 have been considered on the merits. 

Information Disclosure Statement
The IDS filed on 7/16/2020 contains the duplicate references already disclosed in the IDS filed on 1/27/2021. These references have been considered but lined through as they are duplicate.

Claim Objections
Claim 1 is objected to because of the following informalities:  there should be an article “a” in front of the term “retinal medium” in step (d).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “the cells in retinal medium” in step (d). It is not clear if the “cells” are “iPSCs”, “retinal lineage cells” from step (b) or “retinal lineage cells” that have been further differentiated in step (c). Clarification is required. 

It is noted that the terms “retinal induction medium (RIM)”, “retinal differentiation medium (RDM)” “retinal medium (RM)” and “RPE maturation medium (RPE-MM)” in the claims are defined in the instant specification, and the terms are interpreted based on the definitions given in the specification.
The “Retinal Induction Medium (RIM)” refers herein to a growth media that comprises a WNT pathway inhibitor and a BMP pathway inhibitor and can result in the differentiation of PSCs to retinal lineage cells (para. [0060]).
The “Retinal Differentiation Medium (RDM)” is defined herein as a medium that comprises a WNT pathway inhibitor, a BMP pathway inhibitor and a MEK inhibitor and differentiates retinal cells (para. [0061])
The “Retinal Medium (RM)” is defined as a growth medium for the culture of retinal cells comprising Activin A and Nicotinamide (para. [0062]).
The “RPE-Maturation Medium (RPE-MM)” herein refers to a medium for the maturation of RPE cells comprising taurine and hydrocortisone (para. [0063]).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claim discloses the term “primary cilium inducer” in claim 10 for producing mature RPE cells. The instant specification does not particularly define the term but provides two examples of prostaglandin E2 (PGE2) and aphidicolin (para. [0015]). The two exemplified species for the term “primary cilium inducer” are not sufficient to represent the entire scope of the term, particularly when the term is broad, and not clearly defined.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0224156; IDS ref.) in view of Bharti et al. (WO2014/121077; IDS ref.) 
Regarding claim 1, Takahashi et al. teach a method of differentiating a human pluripotent stem cell into a retinal pigment epithelial cell (RPE). Takahashi’s method does not utilize the formation of embryoid bodies (EBs) which is utilized in the conventional SFEB methods (paras. [0011], [0015]). Takahashi et al. teach that the pluripotent stem cells include induced pluripotent stem cells (iPSCs) (para. [0016]).
Regarding claims 1, 6-7 and 16-18, Takahashi et al. do not teach culture media utilized in the instant claims: RIM, RDM, RM and RPE-MM and ingredients therein.
Bharti et al. teach RIM, RDM, RM and RPE-medium (p.75-76) for producing RPE cells from iPSCs and these media are utilized for induction of differentiation (Example 3), differentiation into eye-field/optic vesicle cells (Example 4), induction of RPE differentiation (Example 5), and maturation of RPE cells (Example 6), respectively.
The RIM of Bharti et al. comprises CKI-7 (WNT inhibitor; RE: claims 6 and 16), SB431542 (TGFb inhibitor; RE: claims 6 and 17), noggin (BMP inhibitor) and IGF-1 (p. 78; Example 3); The RDM comprises CKI-7, SB-431542, IGF-1, PD 0325901 (MEK inhibitor) and noggin (p. 79; Example 4; RE: claims 7 and 18); The RM comprise Activin A and nicotinamide (p.80; Example 5); The RPE-medium contains taurine and hydrocortisone (p.81-82; Example 6).
It would have been obvious to a person skilled in the art to use the culture media taught by Bharti et al. for the method of Takahashi et al. with a reasonable expectation of success because the media taught by Bharti et al. are utilized for differentiation of iPSCs to RPE cells, and thus, one skilled in the art would recognize that the media of Bhartia et al. can be used for the method of Takahashi et al. for the same purpose.
It is noted that Bharti et al. teach the method utilizing the formation of EB. However, one skilled in the art would recognize that the components (i.e. small molecules and/or factors) in the media affecting/regulating signaling pathways in order for differentiating iPSCs into the RPE lineage cells would be able to affect the differentiation of iPSCs into RPE cells in the method of Takahashi et al., regardless how the cells are cultured (i.e. floating aggregates (EBs) vs. adhesion culture), and the cells cultured under the adhesion condition would be affected the same way as the aggregate culture by the signaling molecules and/or molecules affecting the signaling pathways involved in the differentiation. In fact, Takahashi et al. compared adhesion culture to SFEB method using the same culture media (i.e. serum-free medium with Nodal inhibitor and Wnt inhibitor; absence of feeder layer) (see paras. [0011]-[0012]).
Regarding claim 2, Takahashi et al. teach the use of extracellular matrices such as Matrigel and also a layer coated with cell adhesion molecules such as laminin or fibronectin (para. [0029]).
Regarding claim 9 directed to the step of dissociating the RPE cells and reseeding the RPE cells on a degradable scaffold in the RPE maturation medium, Takahashi et al. do not teach the limitation. However, Bharti et al. teach that the iPS cell derived RPE can be cultured on artificial membranes/scaffolds, and fully-differentiated and polarized RPE tissues on scaffolds would provide more effective therapies for retinal degenerative diseases, and a biodegradable scaffold would stimulate RPE monolayer to secrete its own ECM and attain a real tissue like features (Example 10).
Thus, it would have been obvious at the time of filing to a person skilled in the art to use a biodegradable scaffold for producing RPE monolayer/tissue as taught by Bhartia et al. when the RPE cells are fully differentiated from iPS cells with a reasonable expectation of success. One skilled in the art would recognize that this step would inherently involve dissociating the RPE cells and reseeding onto the scaffold.
Regarding claims 10 and 11 directed to the primary cilium inducer, and the inducer being aphidicolin, Bharti et al. teach the use of aphidicolin in culturing of iPS cell derived RPE (Example 10), and RPE cells treated with aphidicolin have higher transepithelial resistance, membrane potential, and better physiological responses (p. 7, lines 8-12). 
Regarding claim 13 directed to the step of cryopreserving the RPE cells, it is extremely well known in the art that cells are cryopreserved, and Bharti et al. teach the RPE cells can be cryopreserved (p.54, lines 15-16), and thus, it would have been obvious to a person skilled in the art to cryopreserve the RPE cells produced by the method of Takahashi et al. in view of Bharti et al. with a reasonable expectation of success.
Regarding claim 14 directed to the population of iPSCs that are pre-confluent being dissociated into a single cells, Takahashi et al. teach that the human pluripotent stem cells for the method would be seeded in a state close to a single cell (para. [0017]), and the “a state close to a single cell” is broadly interpreted to include single cell state.
Regarding claim 15, the limitation is interpreted that the iPSCs of step (b) are cultured in a fully-defined culture medium or without a feeder layer. Takahashi et al. in view of Bharti et al. teach the method using fully-defined medium (culture media listed in Bharti et al.) or without a feeder layer (para. [0011] of Takahashi et al.). The definition of the term “defined” or “fully-defined” is given in the instant specification, and the culture medium disclosed in Takahashi et al. in view of Bharti et al. is considered to be “fully-defined”.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Bhartia et al. as applied to claims 1-2, 6-7, 9-11 and 13-18 above, and further in view of Rodin et al. (2014, Nature Communications; IDS ref.).
	Regarding claims 3-5 directed to a recombinant cellular adhesion protein being human laminin, while Takahashi et al. teach the use of ECM such as laminin or fibronectin (para. 29), however, they do not particularly teach the laminin or fibronectin being recombinant and/or human.
Rodin et al. teach that a recombinant human laminin is utilized for culturing pluripotent stem cells (see p.2, Results).
It would have been obvious to a person skilled in the art to use recombinant human laminin for the ECM utilized in the method of Takahashi et al. in view of Bhartia et al. with a reasonable expectation of success as the human recombinant laminin is one of known laminin species for culturing pluripotent stem cells according to Rodin et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Bhartia et al. as applied to claims 1-2, 6-7, 9-11 and 13-18 above, and further in view of Nakano et al. (US 2016/0264936; IDS ref.)
Regarding claim 8, Takahashi et al. in view of Bharti et al. do not teach the MEK inhibitor in the RPE maturation medium. 
Nakano et al. teach a method of producing RPE cells and a substance inhibiting the FGF signal pathway includes MAP kinase cascade inhibitors including MEK inhibitor, MAPK inhibitor, or ERK inhibitor (para. 83).
It would have been obvious to a person skilled in the art to use a MEK inhibitor as an FGF signal pathway inhibitor in the method of Takahashi et al. in view of Bharti et al. This is because Bharti et al. teach the RPE-medium containing SU5402 (see Example 6), and SU5402 is an inhibitor for FGF signaling (see p.74, line 8). Thus, one skilled in the art would recognize that a MEK inhibitor taught by Nakano et al. can replace SU5402 as an inhibitor for FGF signaling with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Bhartia et al. as applied to claims 1-2, 6-7, 9-11 and 13-18 above, and further in view of Choudhary et al. (US 2015/0159134; IDS ref.) 
Regarding claims 19-20 and 22 directed to LDN193189 as a BMP pathway inhibitor, Takahashi et al. in view of Bharti et al. do not teach the limitation. However, Bharti et al. teach noggin is used in the RIM and the RDM (Examples 3 and 4), and noggin is a BMP inhibitor (p. 79, line 1). Since it is well known in the art that noggin and LDN193189 are both BMP inhibitors (see Choudhary et al.; para. [0160]), it would have been obvious to a person skilled in the art to substitute noggin with LDN193189 for the same purpose with a reasonable expectation of success.
Regarding claim 21 directed to the RDM comprising LDN193189 and PD0325901, as discussed above, Bhartia et al. teach the RDM containing PD0325901, and LDN193189 can replace noggin in the RDM as taught by Choudhary et al., the combined teachings would meet the limitation of claim 21.
Regarding claim 22 directed to the RIM comprising LDN193189, CKI-7 and SB431542, the RDM comprising LDN193189, CKI-7, SB431542 and PD0325901, Bhartia et al. teach RIM comprising CKI-7, SB431542 and noggin (p.78); and RDM comprising CKI-7, SB-431542, noggin and PD 0325901 (p.79). As discussed above, according to Choudhary et al., a replacement of noggin with LDN193189 is obvious. Therefore, by combining the teachings of Bhartia et al. with Choudhary et al., one skilled in the art would arrive the specific combination of factors for the RIM and RDM as claimed, and they would be used for the method of Takahashi et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631